Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-15, and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Grison WO 2011064487 or US equivalent US 2012/0316340 (references are made to US 2012/0316340).
Regarding claim 1 and 3, Grison teaches a metallic or polymetallic composition that may include manganese (Paragraph [0032]), wherein the oxidation of state may be II or III (Paragraphs [0033] to [0039]). The composition may also include other metals such as magnesium, zinc, or copper (Paragraph [0049]). The composition may be formed by dehydrating (Paragraph [0030]) a plant or plant part of the plants listed in claim 1 (Table I). The dehydrated plant material is ground (Paragraph [0239]) with in the calcining step. Grison also teaches that the starting material are dehydrated powder leaves (requiring some dehydration and grinding) that may be further calcined to form an ash (Example 1). 
Grison does not expressly state that the manganese content is between 15000 and 270000 ppm. However, Grison does show in the examples that the concentration of metal is dependent on the selection of plant. Plants known to have high concentration of a particular metal have a concentration of that metal in the product within the claimed range of 15000 and 270000 (See Examples; Table 1). While Grison does not give a particular example using a plant material that is known to have a high concentration of manganese, it expressly discloses several plant varieties, including Grevilla, that are known to have high concentrations of manganese (Table 1, Subsection Manganese). The person having ordinary skill in the art would have expected that using the plant varieties with high concentrations of manganese would have concentrations of manganese in the product within the claimed range of 15000 and 2700000 as it was observed in the examples for other plant materials known for high concentration of a particular metal with the claimed range.
Regarding claim 2, Grison teaches that the metal may be present in an amount of 61000 to 67700 ppm (Paragraph [0101]). Grison mentions Zn in Paragraph [0101]), but the person having ordinary skill in the art would have expected that similar concentration of Mn would be present in the product when plants having high concentrations of Mn are used. The composition may include a chloride (Paragraph [0242]). And the carbon content may be less than 2% (Paragraph [0057]).
Regarding claim 17, the composition may be used as a catalyst (Paragraph [0017]).
Regarding claims 4-15, these claims recite product-by-process features. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive.
Applicant argues that Grison does not teach or suggest the manganese content is between 15000 and 270000 ppm. In response, Grison does show in the examples that the concentration of metal is dependent on the selection of plant. Plants known to have high concentration of a particular metal have a concentration of that metal in the product within the claimed range of 15000 and 270000 (See Examples; Table 1). While Grison does not give a particular example using a plant material that is known to have a high concentration of manganese, it expressly discloses several plant varieties, including Grevilla, that are known to have high concentrations of manganese (Table 1, Subsection Manganese). The person having ordinary skill in the art would have expected that using the plant varieties with high concentrations of manganese would have concentrations of manganese in the product within the claimed range of 15000 and 2700000 as it was observed in the examples for other plant materials known for high concentration of a particular metal with the claimed range.
Applicant argues that Grison does not teach or suggest the use of Mn-hyperaccumulating plant. In response, Grison expressly discloses several plant varieties, including Grevilla and other claimed varieties, that are known to have high concentrations of manganese (Table 1, Subsection Manganese).
Applicant argues that the structure of Grison is different from the claimed product because Grison never teaches dehydrating, grinding and thermally treating. In response, even though these features may be treated as product-by-process features Grison still teaches the dehydrated plant material is ground (Paragraph [0239]) with in the calcining step. Grison also teaches that the starting material are dehydrated powder leaves (requiring some dehydration and grinding) that may be further calcined to form an ash (Example 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731